Citation Nr: 1139825	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  08-13 149A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois



THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent for residuals, status post torn medial meniscus and surgeries, right knee. 

2. Entitlement to an initial rating in excess of 10 percent for residuals, status post impingement syndrome and surgery, right shoulder.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 

INTRODUCTION

The Veteran had active service in the U.S. Air Force from December 2000 to December 2006.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2007 rating decision of the Salt Lake City, Utah Regional Office (RO) of the Department of Veterans Affairs (VA) which granted service connection for residuals, status post torn medial meniscus and surgeries of the right knee, and for residuals, status post impingement syndrome and surgery of the right shoulder, and assigned 10 percent ratings for each, effective from December 5, 2006.  Thereafter, by rating decision dated in April 2008, the RO granted a 20 percent rating for the service-connected residuals, status post torn medial meniscus and surgeries, right knee, effective from December 5, 2006.  


FINDINGS OF FACT

1. The Veteran's service-connected residuals, status post torn medial meniscus and surgeries, right knee, has been manifested by no more than pain, stiffness, swelling, and fatigue, with flexion limited to no less than from zero to 100 degrees and limitation of extension to zero degrees, including due to all symptoms; and has not manifested as any lateral instability or subluxation.  

2. The Veteran's service-connected residuals, status post impingement syndrome and surgery, right shoulder has been manifested by no more than pain, stiffness, limited motion, swelling, and fatigue, with motion not limited to shoulder level or below, including due to all symptoms.  


CONCLUSIONS OF LAW

1. The criteria for an initial rating in excess of 20 percent for residuals, status post torn medial meniscus and surgeries, right knee, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.14, 4.21, 4.40, 4.45, 459, 4.71a, Diagnostic Codes 5258, 5260, 5261 (2011). 

2. The criteria for an initial rating in excess of 10 percent for residuals, status post impingement syndrome and surgery, right shoulder, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5019, 5201 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  For service-connection claims, this notice must address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the present case, the Veteran's claim for disability compensation benefits was submitted in August 2006, prior to his retirement from service under the Benefits Delivery at Discharge (BDD) program.  VA mostly satisfied its duty to notify by notice provided to the Veteran in August 2006.  That notice informed the Veteran of the evidence necessary to substantiate service connection for the disabilities on appeal.  It also informed him of his and VA's respective duties in obtaining evidence.  In this regard he was told that VA would make every reasonable effort to obtain all the evidence and information that VA knows about including private and federal treatment records, and specifically informed him that so long as he provided sufficient information VA would request from the treatment provider evidence identified by the Veteran.  

There is no notice in the claims file specific to assignment of disability ratings for the Veteran's right knee and right shoulder disabilities.  However, after reviewing the record, the Board concludes that such notice is not essential for a proper appellate decision in this case.  See 38 C.F.R. § 19.9 (2011).  The claims file documents that the Veteran receives treatment for these conditions at VA treatment facilities and those records are associated with the claims file.  He has never identified, either by letter or during VA treatment, any treatment by any other provider since he was separated from active service.  As the claims file contains his VA treatment records and service treatment records, it appears that VA has all of the evidence that notice would have apprised him to identify or submit with regard to the ratings appropriate for the claimed disabilities.  

The claims that led to this appeal was one of service connection.  Those claims have been substantiated and compensable ratings have been assigned for both disabilities.  Although the April 2008 statement of the case and the April 2011 supplemental statement of the case do not satisfy VCAA notice, those documents contained explanations as to how his disabilities were evaluated.  Additionally, the Veteran has undergone two compensation and pension (C&P) examinations to evaluate the disabilities.  

From these facts, the Board has determined that the Veteran should understand the kinds of evidentiary findings that go to assigning a rating for his disabilities.  As such, the Board finds that the defect in VCAA notice in this case has not resulted in prejudice to the Veteran and further delay to provide such notice is not indicated.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (explaining the rule of prejudicial error in the context of claims for VA benefits).  

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service and other pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  As explained above, the RO has obtained his service treatment records and VA treatment records.  Relevant examinations were provided in September 2006 and April 2010.  Those examinations took into account the history of his disabilities on appeal and provided a description of his disabilities that is of sufficient detail for the Board to determine the proper evaluations.  The examinations are therefore adequate.  See Stefl v. Nicholson, 120, 123 (Vet. App. 2007).  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist under the VCAA.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


II. Merits of the appeal


II.A.  General Schedular Musculoskeletal Ratings Laws and Regulations 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

This appeal arises from the rating decision in which service- connection was established for the right knee and right shoulder disabilities.  As such, the Board has considered whether different ratings for different periods of time, based on the facts found, are warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Under 38 C.F.R. § 4.71, DC 5003, degenerative arthritis, established by X-ray findings, will be rated based on limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a , DC 5003.

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 . DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  38 C.F.R. § 4.40.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement. 38 C.F.R. § 4.45.  

Additionally, 38 C.F.R. § 4.59, titled "Painful Motion," applies to any musculo-skeletal disability that involves painful motion.  See Burton v. Shinseki, 25 Vet. App. 1 (2011) (explaining that application of § 4.59 is not limited to disabilities involving arthritis but applies more broadly).  That regulation provides that the intent of the rating schedule is to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

It is specified at 38 C.F.R. § 4.14 that evaluation of the same manifestations of a disability under different diagnoses, a process called "pyramiding", is to be avoided. However, in cases where the record reflects that the Veteran has separate and distinct manifestations of his disability, § 4.14 does not bar assignment of separate ratings.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The critical element is that none of the symptomatology for any of the conditions is duplicative or overlapping with the symptomatology of the other conditions.  Id.   



II.B.  Right Knee Claim


II.B.1.  Right Knee Claim Specific laws and Regulations

In the February 2007 rating decision, the RO granted service connection for residuals, status post torn medial meniscus and surgeries of the right knee, and assigned 10 percent rating, pursuant to Diagnostic Code (DC) 5024.  Thereafter, by rating decision dated in April 2008, the RO granted a 20 percent rating for the service-connected right knee disability, pursuant to DC 5258. 

DC 5024 instructs the rater to evaluate tenosynovitis based on limitation of motion of the affected parts, as degenerative arthritis (except in cases involving gout).  38 C.F.R. § 4.71, DC 5024.

DC 5258 provides for a maximum 20 percent rating for dislocation of the semilunar cartilage, with frequent episodes of "locking," pain, and effusion into the joint, a 20 percent evaluation is warranted.  38 C.F.R. § 4.71a , DC 5258. 

Under 38 C.F.R. § 4.71a , Diagnostic Code 5260, a noncompensable (zero percent) rating is warranted where knee flexion is limited to 60 degrees, a 10 percent rating is warranted where knee flexion is limited to 45 degrees, a 20 percent rating is warranted where knee flexion is limited to 30 degrees, and a 30 percent rating is warranted where knee flexion is limited to 15 degrees. 

Under 38 C.F.R. § 4.71a , Diagnostic Code 5261 a noncompensable rating is warranted where knee extension is limited to 5 degrees, a 10 percent rating is warranted where knee extension is limited to 10 degrees, a 20 percent rating is warranted where knee extension is limited to 15 degrees, a 30 percent rating is warranted where knee extension is limited to 20 degrees, a 40 percent rating is warranted where knee extension is limited to 30 degrees, and a 50 percent rating is warranted where knee extension is limited to 45 degrees. 

With regard to range of motion, 38 C.F.R. § 4.71, Plate II, reflects that normal range of motion of a knee is from 0 degrees of extension to 140 degrees of flexion. 

Under 38 C.F.R. § 4.71a , DC 5257, a 10 percent evaluation is warranted for slight recurrent subluxation or lateral instability; a 20 percent evaluation is warranted for moderate recurrent subluxation or lateral instability; a 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  


II.B.2.  Right knee Claim Factual Background

On VA examination in September 2006, the Veteran reported that in June 2004 he injured his right knee while running PT, and underwent surgery for meniscus repair in July 2005, but did not heal, and had to go back to have the torn meniscus removed in October 2006.  The course of his right knee disability was noted to be progressively worse since the onset.  His current treatment included taking Percocet and Loratabs.  He reported pain, stiffness, limited motion, and swelling in the right knee joint.  He also reported weekly severe flare-ups of joint disease, lasting one to two days, which were incapacitating, and during which he had decreased mobility, and an inability to squat, bend, stand, or sit for long periods of time.  He used a brace for walking.  On review of symptoms, the Veteran reported having fatigability, edema, and aching of the right lower extremity.  An x-ray report showed a normal right knee.  He reported full time work for the past 5 to 10 years, and that he had lost 12 weeks of work during the past year.  His service-connected right knee disability was noted to have significant effects on his occupation, including decreased mobility, decreased manual dexterity, problems with lifting and carrying, difficulty reaching, lack of stamina, weakness or fatigue, and decreased strength of the upper extremity and pain.  He reported being assigned different duties at work.  It was also noted that his service-connected right knee affected his daily activities to varying degrees.  Examination showed no muscle weakness, atrophy, or spasms.  There was right knee effusion, but no joint laxity.  Examination further showed that active range of motion of the right knee was to 120 degrees on flexion, with pain from 120 to 100 degrees, and extension was to 0 degrees.  There was no additional limitation of motion on repetitive use due to pain, fatigue, weakness, or lack of endurance.  

VA treatment records show that in May 2007, the Veteran presented to establish primary care and reported having persistent right knee pain.  He also reported that his right knee persisted in being unstable, and that he had a couple of falls because of instability.  He also reported right knee swelling.  Examination showed he had a noticeable limp and tenderness on palpation, especially laterally.  There was no swelling of the right knee, and range of motion was full.  There was some crepitus.  The assessment was history of mensical tear, then repair of right knee.  He was given a physical therapy consultation for replacement of his brace which was worn.  He was also to continue taking Percocet which he took sparingly, and was to take Naprosyn for inflammation.  In December 2007, he requested refills of his pain medications, and reported he continued to have 5 out of 10 chronic pain in his right knee, that was worse with activities and better with rest.  An MRI showed some cartilage loss and mensical changes consistent with postoperative changes.  Knee examination showed no tenderness to palpation, no laxity with stressing in all directions, and no erythema or effusion.  The assessment was chronic right knee pain with degenerative joint disease.  He refused an injection, and reported he had numerous steroid injections with minimal temporary relief.  He requested pain medication, and Vicodin was prescribed.  No current surgical intervention was indicated.  An x-ray of the right knee dated in September 2008 revealed an unremarkable study.  

VA treatment records further showed that in September 2009, the Veteran reported chronic knee pain was unchanged, but he did not have any mechanical symptoms.  He had been seen in physical therapy and had an exercise program.  He reported that his knee brace was not fitting as well as he would like.  In  November 2009, he reported that he had right knee pain at 4 out of 10 associated with rare giving away and locking.  In January 2010, he was seen for a physical therapy consultation to decrease his right knee pain and for reassessment and readjustment of his knee brace.  He had been given a medical unloading brace that had not helped, and his pain was currently 5 out of 10.  He completed daily open chain quad strengthening exercises for his knees and wore a brace, but the pain had not gotten any better and brace was starting to rub.  Objective examination revealed a mild antalgic gait to the right.  He was fitted with a patellar brace, and was to finish his home program.

On VA examination in April 2010, the Veteran reported that since service his right knee continued to hurt, with the pain located behind the kneecap as well as on the medial side of the knee.  He reported the baseline pain was 4 out of 10, with flare-ups occurring 2 to 3 times per week where pain elevated to 7 out of 10.  He reported having significant pain going up and downstairs, and his knee tended to swell.  He tried Vicodin, but reported that it was not helpful.  He continued to do PT exercises for strengthening his quadriceps.  He wore a stabilizer knee brace for any sort of work, or long periods of time on his feet, or driving.  He felt he could stand for an unlimited period of time and walk for 1 to 2 miles, but noted that both of these activities would cause him moderate discomfort.  He reported having pain at work, but could function at his job at the gas station, and he did not utilize any assistive devices such as crutches or a walker.  Precipitating activities included any sort of high impact activity, squatting, or deep bending, and he avoided these to prevent discomfort.  Alleviating factors were limited to rest, which did not completely eliminate his pain.  He had no symptoms of inflammatory arthritis, and did not describe any dislocation, subluxation, or mechanical symptoms, but did have sensations of his knee wanting to give way on him, secondary to discomfort.  Physical examination showed no effusion, and his range of motion was from 0 to 135 on flexion, with pain from 115 to 135 degrees.  He had medial joint line tenderness and patellar grind was positive.  McMurray's testing caused significant pain on the medial aspect of his knee, and Lachmann's testing was negative.  Anterior and posterior drawer testing was negative, and the knee was stable to varus and valgus stress at neutral as well as at 30 degrees of flexion.  He was noted to be neurovascularly intact as well.  The examiner noted that there was no additional functional impairment due to pain, pain on three repetitions, fatigue, weakness, lack of endurance, or incoordination.  The examiner could not address range of motion during flares without resorting to speculation since the flare was not occurring that day.  The impressions included right knee torn medial meniscus, post operative. 



II.B.3.  Right Knee Claim - Discussion

The Veteran contends that his service-connected right knee disability is more severe than reflected in the current 20 percent rating assigned.  

Based upon review of the evidence, the Board finds that the preponderance of the evidence is against a finding that a rating in excess of 20 percent is warranted for the service-connected right knee disability at any time during the appeal period.  The record reflects that the Veteran has reported chronic right knee pain, stiffness, limited motion, swelling, fatigability, and objective examinations have shown limitation of motion of the right knee, with pain, as well as occasional tenderness and swelling.  Further review of the VA examination reports from 2006 and 2009, and the various VA treatment records shows that during the pertinent period the Veteran had nearly full range of motion of his post-surgical right knee, that was at most mildly limited, and with pain at the end ranges of motion.  He was able to fully extend the right knee, and even with repetition there was no change in function noted.  Thus, there is no evidence of limitation of right knee motion that would even reach a compensable level under Diagnostic Code 5260 and/or Diagnostic Code 5261.  The Board concludes, therefore, that these diagnostic codes do not provide a basis for a rating in excess of 20 percent for limitation of motion of the right knee.  

Moreover, separate evaluations for limited flexion and extension of the right knee under Diagnostic Code 5260 and/or Diagnostic Code 5261 are not warranted.  Although the Veteran has pain, that pain is contemplated by the rating criteria found at DC 5228.  Providing an additional rating for pain would amount to pyramiding.  

The Board has also considered whether any alternative diagnostic codes would allow for an rating in excess of 20 percent for the service-connected right knee disability.  In that regard, the Veteran has never been diagnosed with ankylosis of the right knee, nor has he complained of an inability to move his knee.  Therefore, DC 5256 is not for application.  Likewise, he has never been diagnosed with nonunion or malunion of the tibia and fibula; therefore, DC 5262 does not apply.  DC 5258 does not apply because it only provides for a maximum 20 percent rating. 

With regard to DC 5257, the Board concludes that the competent evidence of record does not support a separate compensable rating for the right knee under DC 5257, based on slight recurrent subluxation or lateral instability.  In that regard, the Board notes that while the Veteran reported in May 2007 that his knee was unstable, that he had a couple of falls due to instability, and that he wore a knee brace, objective examinations in September 2006 and December 2007 shows no joint laxity.  In April 2010, the VA examiner noted that the Veteran did not describe any dislocation, subluxation, or mechanical symptoms, bud did have sensations of his knee wanting to give way due to discomfort.  On objective examination, anterior and posterior drawer testing was negative, and his knee was stable to varus and valgus testing.  

As between the Veteran's description of feelings of instability and the examination findings, the Board places more weight on the examination findings.  This is because specific testing was performed to test for instability, as opposed to the Veteran's interpretation of his symptoms as indicating instability, and because the medical professionals who conducted the examinations are more knowledgeable, by training and experience, than the Veteran as to what constitutes instability.  Thus, the Board concludes the preponderance of evidence of record does not approximate a finding of slight subluxation or slight instability, as required for the assignment of a separate evaluation under DC 5257. 

The Board has also considered whether any of the DeLuca factors or 38 C.F.R. § 4.40 or 4.45 have caused additional limitation so as to warrant a higher rating.  In this case, however, while the Veteran has had pain at the end range of right knee motion, there has been no indication that there was additional limitation of motion of the right knee based on pain, fatigue, weakness, incoordination, or repetitive motion.  Although he has complained of worsening right knee pain that affected his activities and work, including flare-ups, and he was shown to have pain on range of motion, with repetition there was no change of function noted and he had no atrophy and good muscle tone.  Moreover, the Board notes that in the assignment of the current initial 20 percent rating for the period, it appears that the DeLuca factors and 38 C.F.R. § 4.40  and 4.45 have already been considered.  Thus, the overall objective evidence fails to show that pain resulted in additional functional limitation such as to enable a finding that the Veteran's disability picture more nearly approximates a 30 percent rating under DC 5260 or a separate, compensable rating under DC 5261.  38 C.F.R. §§ 4.40, 4.45; DeLuca, supra. 

In sum, the preponderance of the evidence is against a finding that the Veteran's service-connected residuals, status post torn medial meniscus and surgeries, right knee approximates the criteria for a schedular evaluation higher that 20 percent for any time since he separated from active service.  There is no reasonable doubt to be resolved as to this matter.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.C.  Right Shoulder claim  


II.C.1  Right Shoulder Claim Specific Laws and Regulations

In February 2007, the RO granted service connection for residuals, status post impingement syndrome and surgery of the right shoulder, and assigned 10 percent rating, pursuant to DC 5019.  

DC 5019 provides that bursitis will be rated on limitation of motion of affected parts, as arthritis, degenerative.  38 C.F.R. § 4.71a, DC 5019.

Ratings for disabilities of the shoulder and arm vary with the extent of disability and with which arm is affected.  A distinction is made between major (dominant) and minor sides, or "handedness."  38 C.F.R. § 4.69.  The record reflects that the Veteran is right-handed; thus, his right shoulder is considered the major upper extremity. 

Pursuant to DC 5201, limitation of the major arm at the shoulder level warrants a 20 rating, limitation of the arm to midway between the side and shoulder level warrants a 30 percent rating, and limitation of motion of the arm to 25 degrees from the side warrants a 40 percent rating.  38 C.F.R. § 4.71a, DC 5201.  

Normal range of motion of the shoulder is flexion from 0 to 180 degrees, abduction from 0 to 180 degrees, and internal and external rotation from 0 to 90 degrees.  38 C.F.R. § 4.71a, Plate I.  


II.C.2.  Right Shoulder Claim Factual Background

On VA examination in September 2006, the Veteran reported that in service in 2002 he was helping a friend lift a couch and the couch slipped and pulled his shoulder.  Thereafter, he reported continued difficulty reaching and raising his arm, and he was eventually diagnosed with impingement syndrome of the right shoulder and underwent surgery.  The course of this disability (impingement syndrome of the right shoulder) was noted to be progressively worse since the onset.  He reported having pain, stiffness, limited motion, and swelling in the right shoulder joint.  

On review of symptoms, the Veteran reported that he had fatigability and aching of the right upper extremity.  The Veteran reported he worked full time for the past 5 to 10 years, and had reportedly lost 12 weeks of work during the past year.  His service-connected right shoulder disability was noted to have significant effects on his occupation, including decreased mobility, decreased manual dexterity, problems with lifting and carrying, difficulty reaching, lack of stamina, weakness or fatigue, and decreased strength of the upper extremity and pain., and he reported that he had been assigned different duties at work.  It was also noted that his service-connected right shoulder affected his daily activities to varying degrees.  

Examination showed that active and passive range of motion of the right shoulder was to 120 degrees on forward flexion, with pain from 120 to 100 degrees; to 110 degrees on abduction, with pain from 110 to 100 degrees; and to 60 degrees on external and internal rotation, with pain from 60 to 50 degrees.  There was no additional limitation of motion on repetitive use due to pain, fatigue, weakness, or lack of endurance.  

On VA examination in April 2010, the Veteran reported his right shoulder was about the same, if not slightly improved, since 2006.  His baseline pain was at 3 out of 10, with flare-ups every other week, to approximately 6 out of 10.  Flare-ups were associated with overhead activities and lifting.  He did not require medication for his shoulder.  He continued with physical therapy, stretching, and strengthening, which he felt improved his symptoms significantly.  He was right-handed, and his shoulder did not affect his activities of daily living or his occupation.  He described occasional clicking, but no swelling, heat, or redness.  Alleviating factors included rest.  

On examination, there was tenderness to palpation laterally along the acromion.  Range of motion was to 180 degrees on flexion and to 170 degrees on abduction, with both motions causing mild pain at their extremes.  He had 5/5 strength testing of his rotator cuff.  His external rotation was from 0 to 90 degrees without pain, and his internal rotation was from 0 to 70 degrees, with pain at 70 degrees.  He had mildly positive Hawkins and Neer impingement signs.  He was neurovascularly intact in his right upper extremity.  

The examiner noted that there was no additional functional impairment due to pain, pain on three repetitions of use, fatigue, weakness, lack of endurance, or incoordination.  The examiner could not address range of motion during flares without resorting to speculation since the flare was not occurring that day.  X-rays of the right shoulder demonstrated no osseous abnormality.  The impressions included right shoulder impingement.  


II.C.3.  Right Shoulder Claim - Discussion

The Veteran contends that his service-connected right shoulder disability is more severe than reflected in the current 10 percent rating assigned.  He has reported that his right shoulder symptoms include chronic pain, stiffness, limited motion, pain on motion, fatigability, aching, difficulty with some activities, and flare-ups.  Objective examination has shown some limitation of motion, with pain at the end ranges of motion, and tenderness.

As was noted above, the Veteran's service-connected right shoulder disability is presently evaluated at 10 percent for noncompensable limitation of the right shoulder with pain under DC 5019.  Since his right arm is his dominant arm, in order to qualify for a higher rating under DC 5201, right arm motion must be limited to shoulder level, or lower.

The medical evidence shows that on the VA examination in 2006 the Veteran exhibited mild limitation of motion of the right shoulder and on the most recent VA examination in 2010, the Veteran exhibited nearly full to full range of motion of the right shoulder.  In neither case was he found to have motion limited to less than 100 degrees, which is 10 degrees above shoulder level, even when taking into consideration pain.  Thus, an initial rating in excess of 10 percent would not be warranted under DC 5200 (for ankylosis) or under DC 5201 (for limitation of motion at shoulder level).  The record reflects no report or finding of recent separation or dislocation; no showing of nonunion of the clavicle or scapula with loose movement; no showing of recurrent dislocation of the scapulohumeral joint, and no showing of malunion of the humerus, such that a rating in excess of 10 percent would be warranted under DCs 5202, 5203, 5205.  

With regard to 38 C.F.R. § 4.40, 4.45, and DeLuca, supra, the record reflects that the Veteran has complained of a history of chronic right shoulder pain, starting in service.  He has continued to complain of shoulder pain, as shown on VA examinations in 2006 and 2010, although slight improvement was noted from 2006 to 2010.  While he has reported having pain, stiffness, limited motion, swelling, fatigability, and aching in his right shoulder, as well as limitations in his daily activities, including his work, his right shoulder range of motion has been objectively noted to be full or nearly full, albeit with pain at the ends of ranges of motion, with motion not limited to shoulder level or below.  

Additionally, there has been no finding of additional limitations, including weakness, lack of endurance, incoordination or fatigability on repetitive movements.  Even after taking into consideration the Veteran's complaints of right shoulder pain that increased with motion and lifting, the Board concludes that the competent evidence of record preponderates against a finding of more than characteristic pain on motion of the right shoulder and becoming painful on use.  38 C.F.R. §§ 4.40 , 4.45; DeLuca, supra.  With regard to establishing loss of function due to pain, the Board finds that the effects of pain reasonably shown to be due to the Veteran's service-connected right shoulder disability are contemplated in the current 10 percent rating assigned.  With regard to further functional limitations, the examiners in 2006 and 2010 essentially indicated that there were no additional limitations of the right shoulder with repetitive movements.  The Board concludes, therefore, that there is no indication in the record that the Veteran's right shoulder pain causes functional loss greater than that contemplated by the 10 percent rating currently assigned.  38 C.F.R. § 4.40 , 4.45; DeLuca, supra. 

In summary, the preponderance of the evidence shows that the Veteran's service connected right shoulder disability does not approximate the criteria for an evaluation higher than 10 percent for any period of time since he was separated from active service.  There is no reasonable doubt to be resolved as to this matter.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.D.  Extraschedular Consideration

Finally, the Board would point out that the rating schedule represents as far as practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a),(b) (2010).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Veteran's symptoms associated with his service-connected right knee disability and his right shoulder disability include chronic pain, stiffness, and limitation of motion with pain, and reported swelling.  However, as explained above, in the case of both service-connected disabilities considered herein, such impairment is contemplated and adequately compensated by the applicable rating criteria for each.  In particular 38 C.F.R. § 4.40 refers to functional loss due to all but the reported swelling while 38 C.F.R. § 4.45 addresses that manifestation as well.  The respective rating criteria reasonably describe the Veteran's right knee and shoulder symptomatology.  

Those criteria also reasonably describe his level of disability and provide for ratings higher than his level of disability as those criteria contemplate limitations to include the inability, due to pain or otherwise to raise his arm past a point 25 degrees from his side and to flex his leg to only 15 degrees and/or extend his leg to only 45 degrees.  

As his symptomatology and level of disability is contemplated by the schedular criteria, the first prong of Thun is not met and the Board declines to remand either issue for referral for extraschedular consideration.  


ORDER

An initial rating in excess of 20 percent for residuals, status post torn medial meniscus and surgeries, right knee, is denied. 

An initial rating in excess of 10 percent for residuals, status post impingement syndrome and surgery, right shoulder, is denied.



____________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


